DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109272940 A (herein after referred as document D1).


Regarding claim 1
Document D1 shows, (see the description, page 3 to page 10 and figures 1-8) the pixel driving circuit for a light-emission-device-based display panel comprising: a driving transistor (T0) coupled to a light-emission device per subpixel (L0); a digital-driving circuit (30 and 40)  having a first input terminal (+ or -) configured to receive a pixel voltage signal corresponding to a grayscale level of a subpixel image to be displayed (see for example Fig. 1) and a first output terminal coupled to a gate terminal of the driving transistor (taken to be output of circuit 30); the digital-driving circuit being configured to convert the pixel voltage signal to a digital signal and transform the digital signal to a pulse-width-modulation (PWM) signal (see for example output of circuit 30 and 40 and terminal VPWM and Fig. 8) outputted via the first output terminal to the gate terminal of the driving transistor (see for example Figs. 2-6); wherein the PWM signal comprises a pulse width proportional to the grayscale level as a duty cycle in a period of driving the light-emitting device to display subpixel image (see for example Figs. 1-6 and the abstract).

	Regarding claim 9
	Document D1 further shows, wherein the pixel driving circuit further comprises a switch transistor (M or M0) having a gate terminal coupled to a scan signal port (S0), a 

	Regarding claim 10
	Document D1 further shows, wherein the light- emitting device comprises a micro LED (see for example para. 0107), the driving transistor having a first terminal coupled to a first power supply port, a second terminal coupled to a first terminal of the micro LED, and the micro LED having a second terminal coupled to a second power supply port (see for example Figs. 2-6).  

	Regarding claim 11
	Document D1 further shows, the display apparatus comprising a plurality of subpixels (taken to be inherent to the display apparatus having a plurality of pixel circuits as shown in Fig. 2 and the abstract), at least some of the plurality of subpixels being configured with the pixel driving circuits of claim 1 (see for example Figs. 2-6 and the abstract).  

	Regarding claim 12
	Document D1 further shows, wherein a respective one of the pixel driving circuits comprises a light-emitting device configured as a micro LED (see for example para. 0107).  

Regarding claim 13
	Document D1 further shows, wherein a respective one of the pixel driving circuits comprises a digital-driving circuit and a driving transistor both being integrated in a micro chip (see for example Figs. 2-6); multiple pixel driving circuits being configured to multiple subpixels disposed next to each other (taken to be inherent to the display apparatus having a plurality of pixel circuits as shown in Fig. 2 and the abstract). 

	Regarding claim 14
	Document D1 further shows, wherein a respective one of the pixel driving circuits comprises a digital-driving circuit (taken to be output of circuit 30, see for example Figs. 2-6 and 8), a driving transistor (T0), and a micro LED (see for example para. 0107), all being integrated in a micro chip (taken to be the pixel driving circuit, see for example the abstract and Figs. 2-6); multiple pixel driving circuits being configured to multiple subpixels disposed next to each other (taken to be inherent to the display apparatus having a plurality of pixel circuits as shown in Fig. 2 and the abstract).



Allowable Subject Matter

Claims 2-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2-8 and 15-17
The prior art of record taken alone or in combination does not teach or suggest the pixel driving circuit as recited in claim 1, having the further limitations as set forth in claims 2-8 and 15-17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bonne et al. (US 2021/0298138), Jung et al. (US 2018/0182303), Chilukuri et al. (US 2020/0329536) and Hack et al. (US 2002/0030646), all show a display apparatus having a plurality of pixel circuits including PWM.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687